Exhibit 10.5

 

 

 

ASSET REPRESENTATIONS REVIEW AGREEMENT

SANTANDER DRIVE AUTO RECEIVABLES TRUST 2019-2,

as Issuer

and

SANTANDER CONSUMER USA INC.,

as Sponsor and Servicer

and

CLAYTON FIXED INCOME SERVICES LLC,

as Asset Representations Reviewer

 

 

Dated as of May 22, 2019

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I. DEFINITIONS

     1  

Section 1.01

  Definitions      1  

ARTICLE II. ENGAGEMENT; ACCEPTANCE

     3  

Section 2.01

  Engagement; Acceptance      3  

Section 2.02

  Eligibility of Asset Representations Reviewer      3  

Section 2.03

  Independence of the Asset Representations Reviewer      3  

ARTICLE III. DUTIES OF THE ASSET REPRESENTATIONS REVIEWER

     3  

Section 3.01

  Review Scope      3  

Section 3.02

  Review Notices      4  

Section 3.03

  Review Materials      4  

Section 3.04

  Missing or Incomplete Review Materials      4  

Section 3.05

  The Asset Review      5  

Section 3.06

  Review Period      5  

Section 3.07

  Review Report      5  

Section 3.08

  Completion of Review for Certain Subject Receivables      6  

Section 3.09

  Termination of Review      6  

Section 3.10

  Review and Procedure Limitations      6  

Section 3.11

  Review Systems      6  

Section 3.12

  Representatives      7  

Section 3.13

  Dispute Resolution      7  

Section 3.14

  Records Retention      7  

Section 3.15

  No Delegation      7  

ARTICLE IV. PAYMENTS TO ASSET REPRESENTATIONS REVIEW

     8  

Section 4.01

  Annual Fee      8  

Section 4.02

  Review Fee      8  

Section 4.03

  Dispute Resolution Expenses      8  

Section 4.04

  Payment      8  

Section 4.05

  Payments by the Issuer      9  

ARTICLE V. OTHER MATTERS PERTAINING TO THE ASSET REPRESENTATIONS REVIEWER

     9  

 

   -i-    Asset Representations Review Agreement       (SDART 2019-2)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 5.01

  Representations and Warranties of the Asset Representations Reviewer      9  

Section 5.02

  Limitation of Liability of Asset Representations Reviewer      10  

Section 5.03

  Indemnification of Asset Representations Reviewer      10  

Section 5.04

  Indemnification by Asset Representations Reviewer      11  

ARTICLE VI. REMOVAL, RESIGNATION; SUCCESSOR ASSET REPRESENTATION REVIEWER

     11  

Section 6.01

  Eligibility Requirements for Asset Representations Reviewer      11  

Section 6.02

  Resignation and Removal of Asset Representations Reviewer      12  

Section 6.03

  Successor Asset Representations Reviewer      12  

Section 6.04

  Merger, Consolidation or Succession      13  

ARTICLE VII. TREATMENT OF CONFIDENTIAL INFORMATION

     13  

Section 7.01

  Confidential Information      13  

Section 7.02

  Safeguarding Personally Identifiable Information      15  

ARTICLE VIII. OTHER MATTERS PERTAINING TO THE ISSUER

     16  

Section 8.01

  Termination of this Agreement      16  

Section 8.02

  Limitation of Liability      16  

ARTICLE IX. MISCELLANEOUS PROVISIONS

     16  

Section 9.01

  Amendment      17  

Section 9.02

  Notices, Etc.      18  

Section 9.03

  Severability Clause      18  

Section 9.04

  Governing Law      18  

Section 9.05

  Headings      18  

Section 9.06

  Counterparts      19  

Section 9.07

  Waivers      19  

Section 9.08

  Entire Agreement      19  

Section 9.09

  Severability of Provisions      19  

Section 9.10

  Binding Effect      19  

Section 9.11

  Cumulative Remedies      19  

Section 9.12

  Nonpetition Covenant      19  

 

   -ii-    Asset Representations Review Agreement       (SDART 2019-2)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 9.13

  Submission to Jurisdiction; Waiver of Jury Trial      20  

Section 9.14

  Third-Party Beneficiaries      20  

Exhibit A – Agreed Upon Procedures

 

 

   -iii-    Asset Representations Review Agreement       (SDART 2019-2)



--------------------------------------------------------------------------------

ASSET REPRESENTATIONS REVIEW AGREEMENT

This ASSET REPRESENTATIONS REVIEW AGREEMENT is made and entered into as of
May 22, 2019 (this “Agreement”), by and between Santander Drive Auto Receivables
Trust 2019-2, a Delaware statutory trust (the “Issuer”), Santander Consumer USA
Inc., an Illinois corporation (“SC”, and in its capacity as sponsor, the
“Sponsor”, and in its capacity as servicer, the “Servicer”), and Clayton Fixed
Income Services LLC, a Delaware limited liability company (“Clayton”, and in its
capacity as asset representations reviewer, the “Asset Representations
Reviewer”).

WHEREAS, the Issuer will engage the Asset Representations Reviewer to perform
reviews of Receivables for compliance with the representations and warranties
made by the Sponsor regarding such Receivables.

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:

ARTICLE I.

DEFINITIONS

Section 1.01 Definitions. Except as otherwise defined herein or as the context
may otherwise require, capitalized terms used but not otherwise defined herein
are defined in Appendix A to the Sale and Servicing Agreement dated as of the
date hereof (as from time to time amended, supplemented or otherwise modified
and in effect, the “Sale and Servicing Agreement”) between the Issuer, the
Servicer, Santander Drive Auto Receivables LLC and Wells Fargo Bank, National
Association, as indenture trustee, which also contains rules as to usage that
are applicable herein.

Whenever used in this Agreement, the following words and phrases shall have the
following meanings:

“Annual ARR Fee” has the meaning set forth in Section 4.01.

“Asset Review” means the completion by the Asset Representations Reviewer of the
“Tests” set forth in Exhibit A for each Subject Receivable as further described
in Section 3.05.

“Client Records” has the meaning set forth in Section 3.14.

“Confidential Information” has the meaning set forth in Section 7.01.

“Disclosing Party” has the meaning set forth in Section 7.01.

“Eligible Asset Representations Reviewer” means a Person who (i) is not, and is
not Affiliated with, the Sponsor, the Depositor, the Servicer, the Indenture
Trustee, the Owner Trustee or any of their Affiliates and (ii) was not engaged
or Affiliated with a Person that was

 

   1    Asset Representations Review Agreement       (SDART 2019-2)



--------------------------------------------------------------------------------

engaged by the Sponsor or any Underwriter to perform any due diligence on the
Receivables prior to the Closing Date.

“Eligibility Representations” shall mean those representations identified in
Exhibit A.

“Indemnified Person” has the meaning set forth in Section 5.03.

“Personally Identifiable Information” or “PII” has the meaning set forth in
Section 7.02.

“Privacy Laws” has the meaning set forth in Section 7.02.

“Receiving Party” has the meaning set forth in Section 7.01.

“Representatives” has the meaning set forth in Section 7.01.

“Review Fee” has the meaning set forth in Section 4.02.

“Review Invoice” means, with respect to any Asset Review, a detailed invoice
prepared by the Asset Representations Reviewer setting forth the calculation of
the applicable Review Fee for such Asset Review.

“Review Materials” means the documents, data, and other information required for
each “Test” in Exhibit A.

“Review Period” has the meaning set forth in Section 3.06.

“Review Report” has the meaning set forth in Section 3.07.

“Subject Receivables” means, for any Asset Review, all Receivables which are
60-Day Delinquent Receivables as of the related Review Satisfaction Date;
provided, that any Receivable repurchased by the Sponsor or the Servicer in
accordance with the Transaction Documents or paid in full by the related obligor
after the Review Satisfaction Date will no longer be a Subject Receivable.

“Tests” mean the procedures listed in Exhibit A as applied to the process
described in Section 3.05.

“Test Complete” has the meeting set forth in Section 3.08.

“Test Fail” has the meaning set forth in Section 3.05.

“Test Incomplete” has the meaning set forth in Section 3.05.

“Test Pass” has the meaning set forth in Section 3.05.

 

   2    Asset Representations Review Agreement       (SDART 2019-2)



--------------------------------------------------------------------------------

ARTICLE II.

ENGAGEMENT; ACCEPTANCE

Section 2.01 Engagement; Acceptance.

The Issuer hereby engages Clayton to act as the Asset Representations Reviewer
for the Issuer. Clayton hereby accepts the engagement and agrees to perform the
obligations of the Asset Representations Reviewer on the terms stated in this
Agreement.

Section 2.02 Eligibility of Asset Representations Reviewer.

Clayton represents and warrants to the Issuer and the Sponsor that it is an
Eligible Asset Representations Reviewer. The Asset Representations Reviewer will
notify the Issuer, the Sponsor and the Servicer promptly if it is not, or on the
occurrence of any action that would result in it not being, an Eligible Asset
Representations Reviewer.

Section 2.03 Independence of the Asset Representations Reviewer.

The Asset Representations Reviewer will be an independent contractor and will
not be subject to the supervision of the Issuer, the Indenture Trustee or the
Owner Trustee for the manner in which it accomplishes the performance of its
obligations under this Agreement. Unless expressly authorized by the Issuer, the
Indenture Trustee or the Owner Trustee, the Asset Representations Reviewer will
have no authority to act for or represent the Issuer, the Indenture Trustee or
the Owner Trustee, respectively, and will not be considered an agent of the
Issuer, the Indenture Trustee or the Owner Trustee. Nothing in this Agreement
will make the Asset Representations Reviewer and any of the Issuer, the
Indenture Trustee or the Owner Trustee members of any partnership, joint venture
or other separate entity or impose any liability as such on any of them.

ARTICLE III.

DUTIES OF THE ASSET REPRESENTATIONS REVIEWER

Section 3.01 Review Scope.

The parties confirm that the Asset Representations Review is not responsible for
(a) reviewing the Receivables for compliance with the representations and
warranties under the Transaction Documents, except as described in this
Agreement or (b) determining whether noncompliance with the representations and
warranties constitutes a breach of the Eligibility Representations. For the
avoidance of doubt, the parties confirm that the review is not designed to
determine why an Obligor is delinquent or the creditworthiness of the Obligor,
either at the time of any Asset Review or at the time of origination of the
related Receivable. Further, the Asset Review is not designed to establish
cause, materiality or recourse for any Test Fail (as defined in Section 3.05).

 

   3    Asset Representations Review Agreement       (SDART 2019-2)



--------------------------------------------------------------------------------

Section 3.02 Review Notices.

Upon receipt of (i) a Review Notice from the Indenture Trustee in accordance
with Section 7.6(b) of the Indenture and (ii) the Review Materials in accordance
with Section 3.03 of this Agreement, the Asset Representations Reviewer will
start an Asset Review. The Asset Representations Reviewer will not be obligated
to begin, and may not begin, an Asset Review until the Asset Representations
Reviewer receives a Review Notice. Within ten Business Days of receipt of a
Review Notice, the Servicer shall provide the list of Subject Receivables to the
Asset Representations Reviewer in the format selected by the Servicer to the
address specified in Section 9.02.

None of the Issuer, the Servicer, the Sponsor or the Asset Representations
Reviewer is obligated to verify whether the Indenture Trustee properly
determined that a Review Notice was required. None or the Issuer, the Sponsor or
the Asset Representations Reviewer is obligated to verify the accuracy or
completeness of the list of Subject Receivables provided by the Servicer.

Section 3.03 Review Materials.

The Servicer will provide reasonable assistance to the Asset Representations
Reviewer to facilitate the Asset Review. Within 60 days of receipt by the
Servicer of the Review Notice, the Servicer will provide the Asset
Representations Reviewer with the Review Materials for all Subject Receivables
in one or more of the following ways, as elected by the Servicer: (i) by
providing access to the Servicer’s receivables system, either remotely or at one
or more of the properties of the Servicer; (ii) by electronic posting of Review
Materials to a password-protected website to which the Asset Representations
Reviewer has access; (iii) by providing originals or photocopies at one or more
of the properties of the Servicer where the Receivable Files are located;
(iv) by sending originals or photocopies of Review Materials to the Asset
Representations Reviewer at the address specified in Section 9.02; or (v) in
another manner agreed to by the Servicer and the Asset Representations Reviewer.
The Servicer may redact or remove Personally Identifiable Information from the
Review Materials so long as such redaction or removal does not result in a
change in the meaning or usefulness of the Review Materials. The Asset
Representations Reviewer shall not be liable for any failure of the Review
Materials to be accurate and complete, including any failure that results in the
Review Materials being misleading in any material respect.

Section 3.04 Missing or Incomplete Review Materials.

The Asset Representations Reviewer will complete the Tests for each Eligible
Representation only using documentation that is made available to it. Upon
receipt of the Review Materials, the Asset Representations Reviewer will
complete an initial document inventory to verify there are no systemic
documentation errors, including but not limited to consistently missing or
incomplete information in the Review Materials with respect to each Subject
Receivable. Once the Asset Representations Reviewer has confirmed the majority
of the Review Materials have been provided in accordance with Section 3.03, the
Asset Representations Reviewer will commence the Asset Review. In instances
where Review Material is not accessible, clearly unidentifiable, and/or
illegible, the Asset Representations Reviewer will request that the Servicer
(with a copy to the Sponsor) provide an updated copy of

 

   4    Asset Representations Review Agreement       (SDART 2019-2)



--------------------------------------------------------------------------------

such Review Material. If the Servicer and the Sponsor have not provided the
missing Review Material for a Subject Receivable to the Asset Representations
Reviewer within 60 days of notification by the Asset Representations Reviewer,
the parties agree that such Subject Receivable will have a Test Incomplete for
the related Test(s) and the Review Report will indicate the reason for the Test
Incomplete.

Section 3.05 The Asset Review.

For an Asset Review, the Asset Representations Reviewer will perform the
applicable procedures listed under “Tests” in Exhibit A for each Eligibility
Representation. In the course of its review, the Asset Representations Reviewer
will use the Review Materials listed in Exhibit A. For each Test, the Asset
Representations Reviewer will determine if the Test has been satisfied (a “Test
Pass”), if the Test has not been satisfied (a “Test Fail”) or if the Test could
not be concluded as a result of missing or incomplete Review Materials (a “Test
Incomplete”).

If a Subject Receivable was included in a prior Asset Review, the Asset
Representations Reviewer will not conduct additional Tests on any such duplicate
Subject Receivable unless such Subject Receivable was deemed a Test Incomplete
as a result of the failure of the Servicer and the Sponsor to provide missing
Review Materials for such Subject Receivable and the Sponsor elects to have such
Subject Receivable included in the current Asset Review. The Asset
Representations Reviewer will include the previously reported Test results for
any such duplicate Subject Receivable within the Review Report for the current
Asset Review.

Section 3.06 Review Period.

The Asset Representations Reviewer will complete the Review within 60 days of
receiving access to the Review Materials in accordance with Section 3.03 (such
time period, the “Review Period”); provided, that if additional Review Materials
are provided to the Asset Representations Reviewer as described in Section 3.04,
the Review Period will be extended for an additional 30 days.

Section 3.07 Review Report.

Within five Business Days following the end of the applicable Review Period
described in Section 3.06, the Asset Representations Reviewer will provide the
Issuer, the Sponsor, the Servicer and the Indenture Trustee with (i) a report (a
“Review Report”) specifying for each Subject Receivable whether there was a Test
Pass, a Test Fail, a Test Incomplete (as contemplated by Section 3.05) or a Test
Complete (as contemplated by Section 3.08) for each Test and Subject Receivable
and (ii) the related Review Invoice. The Review Report will include a summary of
the findings and conclusions of the Asset Representations Reviewer with respect
to the Asset Review to be included in the Form 10-D for the Issuer for the
Collection Period in which the Review Report is received. The Asset
Representations Reviewer will ensure that the Review Report does not contain any
Personally Identifiable Information. For the avoidance of doubt, the Indenture
Trustee shall have no obligation to forward the Review Report to any Noteholder
or any other person.

 

   5    Asset Representations Review Agreement       (SDART 2019-2)



--------------------------------------------------------------------------------

Section 3.08 Completion of Review for Certain Subject Receivables.

Following the delivery of the list of the Subject Receivables and before the
delivery of the Review Report by the Asset Representations Reviewer, the
Servicer may notify the Asset Representations Reviewer if a Subject Receivable
is paid in full by or on behalf of the Obligor or purchased from the Issuer by
the Sponsor or the Servicer in accordance with the Transaction Documents. On
receipt of notice, the Asset Representations Reviewer will immediately terminate
all Tests of such Receivables and the Asset Review of such Receivables will be
considered complete (a “Test Complete”). In this case, the Review Report will
indicate a Test Complete for the Receivables and the related reason.

Section 3.09 Termination of Review.

If an Asset Review is in process and the Notes will be paid in full on the next
Payment Date (including any payment in full as a result of any early redemption
of the Notes), the Servicer will notify the Asset Representations Reviewer and
the Indenture Trustee no less than ten days before that Payment Date. On receipt
of notice, the Asset Representations Reviewer will terminate the Asset Review
immediately and will not be obligated to deliver a Review Report.

Section 3.10 Review and Procedure Limitations.

The Asset Representations Reviewer will have no obligation (i) to determine
whether a Delinquency Trigger has occurred, (ii) to determine whether the
required percentage of Noteholders has voted to direct an Asset Review and may
rely on the information in any Review Notice delivered by the Indenture Trustee,
(iii) to determine which Receivables are Subject Receivables and may rely on the
list of Subject Receivables provided by the Servicer, (iv) to confirm the
validity of the Review Materials, (v) other than as specified in Section 3.03,
to obtain missing or insufficient Review Materials, or (vi) to take any action
or to cause any other party to take any action under any of the Transaction
Documents to enforce any remedies for any breach of a representation, warranty
or covenant, including any Eligibility Representation.

The Asset Representations Reviewer shall only be required to perform the testing
procedures listed under “Tests” in Exhibit A, and shall have no obligation to
perform additional testing procedures on any Subject Receivables or to consider
any additional information provided by any party. The Asset Representations
Reviewer shall have no obligation to provide reporting or other information
other than the Review Report described in Section 3.07. However, the Asset
Representations Reviewer may provide additional information about any Subject
Receivable that it determines in good faith to be material to its performance of
an Asset Review.

Section 3.11 Review Systems.

The Asset Representations Reviewer shall maintain and utilize an electronic case
management system to manage the Tests and to provide systematic control over
each step in the Asset Review process and ensure consistency and repeatability
for the Tests. The Asset Representations Reviewer will ensure that these systems
allow for each Subject Receivable and

 

   6    Asset Representations Review Agreement       (SDART 2019-2)



--------------------------------------------------------------------------------

the related Review Materials to be individually tracked and stored as
contemplated by this Agreement. The Asset Representations Reviewer will maintain
adequate staff that is properly trained to conduct Asset Reviews as required by
this Agreement.

Section 3.12 Representatives.

(a) Servicer Representative. The Servicer will provide reasonable access to one
or more designated representatives to respond to reasonable requests and
inquiries made by the Asset Representations Reviewer in its completion of an
Asset Review.

(b) Asset Representations Review Representative. The Asset Representations
Reviewer will provide reasonable access to one or more designated
representatives to respond to reasonable requests and inquiries made by the
Servicer, the Sponsor, the Issuer or the Indenture Trustee during the Asset
Representations Reviewer’s completion of an Asset Review. The Asset
Representations Reviewer shall have no obligation to respond to requests or
inquires, and other than as specified in Section 3.13 shall not respond to
requests or inquiries, made by any Person not party to this Agreement other than
the Indenture Trustee; provided, that if the Asset Representations Reviewer
receives any request or inquiry from a Person not a party to this Agreement,
then the Asset Representations Reviewer may inform such Person that they may
contact the Servicer and/or the Indenture Trustee with respect to such request
or inquiry.

Section 3.13 Dispute Resolution.

If a Subject Receivable that was reviewed by the Asset Representations Reviewer
during an Asset Review is the subject of a dispute resolution proceeding under
Section 9.24 of the Sale and Servicing Agreement, the Asset Representations
Reviewer shall participate in the dispute resolution proceeding on request of a
party to the proceeding. The reasonable out-of-pocket expenses and reasonable
compensation of the Asset Representations Reviewer for its participation in any
dispute resolution proceeding will be considered expenses of the Requesting
Party for the dispute resolution and (subject to Section 4.03) will be paid by a
party to the dispute resolution as determined by the mediator or arbitrator for
the dispute resolution according to Section 9.24 of the Sale and Servicing
Agreement.

Section 3.14 Records Retention.

The Asset Representations Reviewer will maintain copies of Review Materials,
Review Reports and internal work papers and correspondence (collectively the
“Client Records”) for a period of two years after the termination of this
Agreement. At the expiration of the retention period, the Asset Representations
Reviewer shall return all Client Records to the Servicer, in electronic format
or, to the extent held in tangible form, in that form. Upon the return of the
Client Records, the Asset Representations Reviewer shall have no obligation to
retain such Client Records or to respond to inquiries concerning any Asset
Review.

Section 3.15 No Delegation.

The Asset Representations Reviewer may not delegate or subcontract its
obligations under this Agreement to any Person without the consent of the
Issuer, the Sponsor and the Servicer.

 

   7    Asset Representations Review Agreement       (SDART 2019-2)



--------------------------------------------------------------------------------

ARTICLE IV.

PAYMENTS TO ASSET REPRESENTATIONS REVIEW

Section 4.01 Annual Fee.

As compensation for its activities hereunder, the Asset Representations Reviewer
shall be entitled to receive an annual fee in an amount equal to $5,000 (the
“Annual ARR Fee”) during the term of this Agreement, which shall be paid by or
on behalf of the Sponsor within 30 days of the date hereof, with respect to the
initial Annual ARR Fee, and within 30 days of the annual anniversary of this
Agreement with respect to each subsequent Annual ARR Fee; provided, however,
that if the Asset Representations Reviewer resigns or is removed in accordance
with Section 6.02, then the Asset Representations Reviewer shall refund to the
Sponsor the portion of the Annual ARR Fee attributable to the portion of the
annual period during which Clayton will no longer act as the Asset
Representations Reviewer, assuming for purposes of such calculation that the
Annual ARR Fee for each day during the annual period is an amount equal to the
Annual ARR Fee divided by 365.

Section 4.02 Review Fee.

Following the completion of an Asset Review and delivery to the Indenture
Trustee, the Sponsor, the Servicer and the Issuer of the Review Report and the
related Review Invoice, the Sponsor shall pay to the Asset Representations
Reviewer a fee of $200.00 for each Subject Receivable for which the Asset Review
was completed plus reasonable out-of-pocket expenses incurred in connection with
travel to the location at which Review Materials are made available in
accordance with Section 3.03 (the “Review Fee”). However, no Review Fee will be
charged for any Subject Receivable which was included in a prior Asset Review or
for which no Tests were completed prior to the Asset Representations Reviewer
being notified of a termination of the Asset Review according to Section 3.09.
To the extent not paid by the Sponsor and outstanding for at least 90 days after
receipt by the Indenture Trustee, the Sponsor, the Servicer and the Issuer of
the Review Invoice, the Review Fee shall be paid by the Issuer pursuant to the
priority of payments sets forth in Section 4.4 of the Sale and Servicing
Agreement or Section 5.4(b) of the Indenture, as applicable. For the avoidance
of doubt, there shall be no aggregate limit on the Review Fee paid by the
Sponsor to the Asset Representations Reviewer pursuant to this Section 4.02.

Section 4.03 Dispute Resolution Expenses.

If the Asset Representations Reviewer participates in a dispute resolution
proceeding under Section 3.13 and its reasonable out-of-pocket expenses and
reasonable compensation for the time it incurs in participating in the
proceeding are not paid by a party to the dispute resolution within ninety
(90) days of the end of the proceeding, the Sponsor will reimburse the Asset
Representations Reviewer for such expenses upon receipt of a detailed invoice.

Section 4.04 Payment.

 

   8    Asset Representations Review Agreement       (SDART 2019-2)



--------------------------------------------------------------------------------

All payments made to the Asset Representations Reviewer shall be made to the
account specified by the Asset Representations Reviewer from time to time in
writing to the Indenture Trustee, the Sponsor, the Servicer and the Issuer.

Section 4.05 Payments by the Issuer.

The Asset Representations Reviewer acknowledges and agrees that any payments
payable by the Issuer under this Agreement, including pursuant to this Article
IV or Section 5.03, shall be limited to amounts available to make such payments
pursuant to Section 4.4 of the Sale and Servicing Agreement and Section 5.4(b)
of the Indenture, as applicable.

ARTICLE V.

OTHER MATTERS PERTAINING TO THE ASSET REPRESENTATIONS REVIEWER

Section 5.01 Representations and Warranties of the Asset Representations
Reviewer.

Clayton hereby makes the following representations and warranties as of the date
hereof:

(a) Existence and Power. Clayton is a limited liability company validly existing
and in good standing under the laws of its state of formation and has, in all
material respects, full power and authority to own its assets and operate its
business as presently owned or operated, and to execute, to deliver and to
perform its obligations under this Agreement. Clayton has obtained all necessary
licenses and approvals in each jurisdiction where the failure to do so would
materially and adversely affect the ability of Clayton to perform its
obligations under this Agreement.

(b) Authorization and No Contravention. The execution, delivery and performance
by Clayton of the Transaction Documents to which it is a party have been duly
authorized by all necessary limited liability company action on the part of
Clayton and do not contravene or constitute a default under (i) any applicable
law, rule or regulation, (ii) its organizational documents or (iii) any material
indenture or material agreement or instrument to which Clayton is a party or by
which its properties are bound (other than violations of such laws, rules,
regulations, organizational documents, indentures, agreements or instruments
which do not affect the legality, validity or enforceability of any of such
agreements and which, individually or in the aggregate, would not materially and
adversely affect the transactions contemplated by, or Clayton’s ability to
perform its obligations under, this Agreement).

(c) No Consent Required. No approval or authorization by, or filing with, any
Governmental Authority is required in connection with the execution, delivery
and performance by Clayton of this Agreement other than (i) approvals and
authorizations that have previously been obtained and filings that have
previously been made and (ii) approvals, authorizations or filings which, if not
obtained or made, would not have a material adverse effect on the ability of
Clayton to perform its obligations under this Agreement.

(d) Binding Effect. This Agreement constitutes the legal, valid and binding
obligation of Clayton enforceable against Clayton in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium,

 

   9    Asset Representations Review Agreement       (SDART 2019-2)



--------------------------------------------------------------------------------

receivership, conservatorship or other similar laws affecting the enforcement of
creditors’ rights generally and, if applicable, the rights of creditors of
corporations from time to time in effect or by general principles of equity.

(e) No Proceedings. There are no actions, orders, suits or proceedings pending
or, to the knowledge of Clayton, threatened against Clayton before or by any
Governmental Authority that (i) assert the invalidity or unenforceability of
this Agreement or (ii) seek any determination or ruling that would materially
and adversely affect the performance by Clayton of its obligations under this
Agreement.

(f) Eligibility. The Asset Representations Reviewer is an Eligible Asset
Representations Reviewer.

Section 5.02 Limitation of Liability of Asset Representations Reviewer.

To the fullest extent permitted by applicable law, the Asset Representations
Reviewer shall not be under any liability to the Issuer, the Servicer, the
Depositor, the Indenture Trustee, the Owner Trustee, any Noteholder or any other
Person for any action taken or for refraining from the taking of an action in
its capacity as Asset Representations Reviewer pursuant to this Agreement, or
for errors in judgment, whether arising from express or implied duties under
this Agreement; provided, however, that this provision shall not protect the
Asset Representations Reviewer against any liability which would otherwise be
imposed by reason of willful misconduct, bad faith, breach of this Agreement or
negligence in the performance of its duties. In no event will the Asset
Representations Reviewer be liable for special, indirect or consequential loss
or damage (including loss of profit) even if the Asset Representations Reviewer
has been advised of the likelihood of the loss or damage and regardless of the
form of action.

The Asset Representations Reviewer and any director, officer, employee, or agent
may rely in good faith on any document of any kind prima facie properly executed
and submitted by any Person respecting any matters arising hereunder. The Asset
Representations Reviewer shall not be under any obligation to appear in,
prosecute or defend any legal action which is not incidental to its duties as
Asset Representations Reviewer hereunder.

Section 5.03 Indemnification of Asset Representations Reviewer.

(a) The Sponsor will indemnify the Asset Representations Reviewer and its
officers, directors, employees and agents (each, an “Indemnified Person”), for
all costs, expenses, losses, damages and liabilities resulting from the
performance of the Asset Representations Reviewer’s obligations under this
Agreement (including the costs and expenses of defending itself against any
loss, damage or liability), but excluding any cost, expense, loss, damage or
liability resulting from (i) the Asset Representations Reviewer’s willful
misconduct, bad faith or negligence or (ii) the Asset Representations Reviewer’s
breach of any of its representations, warranties or covenants in this Agreement.
To the extent not paid by the Sponsor, any such indemnification amounts shall be
paid by the Issuer pursuant to the priority of payments set forth in Section 4.4
of the Sale and Servicing Agreement or Section 5.4(b) of the Indenture, as
applicable.

 

   10    Asset Representations Review Agreement       (SDART 2019-2)



--------------------------------------------------------------------------------

(b) The indemnification set forth in this Section 5.03 will survive the
termination of this Agreement and the resignation or removal of the Asset
Representations Reviewer.

(c) If the Sponsor or the Issuer makes any payment under this Section 5.03 and
the Indemnified Person later collects any of the amounts for which the payments
were made to it from others, the Indemnified Person will promptly repay the
amount to the Sponsor or the Issuer, as applicable.

Section 5.04 Indemnification by Asset Representations Reviewer.

(a) To the fullest extent permitted by law, the Asset Representations Reviewer
shall indemnify and hold harmless each of the Issuer, the Owner Trustee, the
Servicer, the Sponsor and the Indenture Trustee, and its officers, directors,
successors, assigns, legal representatives, agents, and servants (each an
“Indemnified Person”), from and against any and all liabilities, obligations,
losses, damages, penalties, taxes, claims, actions, investigations, proceedings,
costs, expenses or disbursements (including reasonable legal fees and expenses)
of any kind and nature whatsoever which may be imposed on, incurred by, or
asserted at any time against an Indemnified Person (whether or not also
indemnified against by any other person) which arose out of the negligence,
willful misconduct or bad faith of the Asset Representations Reviewer in the
performance of its obligations and duties under this Agreement; provided,
however, that the Asset Representations Reviewer shall not be liable for or
required to indemnify an Indemnified Person from and against expenses arising or
resulting from (i) the Indemnified Person’s own willful misconduct, bad faith or
negligence, or (ii) the breach of any representation, warranty or covenant made
by the Indemnified Person.

(b) In case any such action, investigation or proceeding will be brought
involving an Indemnified Person as contemplated by Section 5.04(a), the Asset
Representations Reviewer will assume the defense thereof, including the
employment of counsel and the payment of all expenses. The Issuer, the Servicer,
the Sponsor and the Indenture Trustee each will have the right to employ
separate counsel in any such action, investigation or proceeding and to
participate in the defense thereof and the reasonable fees and expenses of such
counsel will be paid by the Asset Representations Reviewer. In the event of any
claim, action, or proceeding for which indemnity will be sought pursuant to this
Section 5.04, the Issuer’s, the Servicer’s, the Sponsor’s and the Indenture
Trustee’s choice of legal counsel shall be subject to the good faith objection
by the Asset Representations Reviewer to a conflict of interest under the
applicable rules of professional conduct.

(c) The indemnification set forth in this Section 5.04 will survive the
termination or assignment of this Agreement and the resignation or removal of
the Asset Representations Reviewer or any Indemnified Person.

ARTICLE VI.

REMOVAL, RESIGNATION; SUCCESSOR ASSET REPRESENTATION REVIEWER

Section 6.01 Eligibility Requirements for Asset Representations Reviewer. The
Asset Representations Reviewer must be an Eligible Asset Representations
Reviewer.

 

   11    Asset Representations Review Agreement       (SDART 2019-2)



--------------------------------------------------------------------------------

Section 6.02 Resignation and Removal of Asset Representations Reviewer.

(a) No Resignation of Asset Representations Reviewer. The Asset Representations
Reviewer may not resign as Asset Representations Reviewer except (i) if the
Asset Representations Reviewer is no longer an Eligible Asset Representations
Reviewer, (ii) upon a determination that the performance of its duties under
this Agreement is no longer permissible under applicable law or (iii) if it does
not receive payment in full of any amounts required to be paid to the Asset
Representations Reviewer in accordance with Article IV and pursuant to an
undisputed invoice, which failure continues unremedied for a period of ninety
(90) days after written notice of such failure shall have been given to the
Issuer, the Sponsor and the Indenture Trustee. Without limiting the foregoing,
the Asset Representations Review shall promptly resign if it is no longer an
Eligible Asset Representations Reviewer. If the Asset Representations Reviewer
resigns pursuant to clause (ii) above, the Asset Representations Reviewer shall
deliver a notice of resignation to the Issuer and the Servicer, with a copy to
the Indenture Trustee, no less than thirty (30) days prior to the date of its
resignation.

(b) Removal of Asset Representations Reviewer. If any of the following events
occur, the Indenture Trustee may, or, at the direction of Noteholders evidencing
a majority of the aggregate Outstanding Amount of the Notes shall, by notice to
the Asset Representations Reviewer, remove the Asset Representations Reviewer
and terminate its rights and obligations under this Agreement:

(i) the Asset Representations Reviewer is no longer an Eligible Asset
Representations Reviewer;

(ii) the Asset Representations Reviewer breaches any of its representations,
warranties, covenants or obligations in this Agreement; or

(iii) a Bankruptcy Event of the Asset Representations Reviewer occurs.

(c) Notice of Resignation or Removal. The Servicer will notify the Issuer, the
Owner Trustee and the Indenture Trustee of any resignation or removal of the
Asset Representations Reviewer.

Section 6.03 Successor Asset Representations Reviewer.

(a) Engagement of Successor Asset Representations Reviewer. Following the
resignation or removal of the Asset Representations Reviewer, (i) if the
Delinquency Percentage has exceeded the Delinquency Trigger as of the most
recent Payment Date, the Indenture Trustee (at the direction of the Noteholders,
provided, that if the Indenture Trustee has received conflicting or inconsistent
requests from two or more groups of Noteholders, each representing less than the
majority of the Note Balance, the Indenture Trustee shall follow the direction
of the Noteholders representing the greater percentage of the Note Balance) and
(ii) if the Delinquency Percentage has not exceeded the Delinquency Trigger as
of the most recent Payment Date, the Sponsor, will appoint a successor Asset
Representations Reviewer which is an Eligible Asset Representations Reviewer.

 

   12    Asset Representations Review Agreement       (SDART 2019-2)



--------------------------------------------------------------------------------

(b) Effectiveness of Resignation or Removal. No resignation or removal of the
Asset Representations Reviewer will be effective until the successor Asset
Representations Reviewer has executed and delivered to the Issuer, the Sponsor
and the Servicer an agreement accepting its engagement and agreeing to perform
the obligations of the Asset Representations Reviewer under this Agreement or
entered into a new agreement with the Issuer, the Sponsor and the Servicer on
substantially the same terms as this Agreement.

(c) Transition and Expenses. If the Asset Representations Review resigns or is
removed, the Asset Representations Reviewer will cooperate with the Issuer and
take all actions reasonably requested to assist the Issuer in making an orderly
transition of the Asset Representations Reviewer’s rights and obligations under
this Agreement to the successor Asset Representations Reviewer. The Asset
Representations Reviewer will pay the reasonable expenses (including the fees
and expenses of counsel) of transitioning the Asset Representations Reviewer’s
obligations under this Agreement and preparing the successor Asset
Representations Reviewer to take on such obligations on receipt of an invoice
with reasonable detail of the expenses from the Issuer or the successor Asset
Representations Reviewer.

Section 6.04 Merger, Consolidation or Succession. Any Person (a) into which the
Asset Representations Reviewer is merged or consolidated, (b) resulting from any
merger or consolidation to which the Asset Representations Reviewer is a party
or (c) succeeding to the business of the Asset Representations Reviewer, if that
Person is an Eligible Asset Representations Reviewer, will be the successor to
the Asset Representations Reviewer under this Agreement. Such Person will
execute and deliver to the Issuer, the Sponsor and the Servicer an agreement to
assume the Asset Representations Reviewer’s obligations under this Agreement
(unless the assumption happens by operation of law).

ARTICLE VII.

TREATMENT OF CONFIDENTIAL INFORMATION

Section 7.01 Confidential Information.

(a) Confidential Information Defined. For the purposes of this Agreement,
“Confidential Information” means nonpublic proprietary information of a party
(the “Disclosing Party”) that is disclosed to the other party (the “Receiving
Party”), including but not limited to: (i) business or technical processes,
formulae, source codes, object code, product designs, sales, cost and other
unpublished financial information, customer information, product and business
plans, projections, marketing data or strategies, trade secrets, intellectual
property rights, know-how, expertise, methods and procedures for operation,
information about employees, customer names, business or technical proposals,
and any other information which is or should reasonably be understood to be
confidential or proprietary to the Disclosing Party; (ii) PII (as defined in
Section 7.02 of this Agreement). The foregoing definition of Confidential
Information applies to: (i) all such information, whether tangible or intangible
and regardless of the medium in which it is stored or presented; and (ii) all
copies of such information, as well as all memoranda, notes, summaries,
analyses, computer records, and other materials prepared by the Receiving Party
or any of its employees, agents, advisors, directors, officers, and
subcontractors (collectively “Representatives”) that contain or reflect the
Confidential Information.

 

   13    Asset Representations Review Agreement       (SDART 2019-2)



--------------------------------------------------------------------------------

(b) Use of Confidential Information. Each party acknowledges that during the
term of this Agreement it may be exposed to or acquire Confidential Information
of the other party or its Affiliates. The Receiving Party shall hold the
Confidential Information of the Disclosing Party in strict confidence and will
not disclose such information except to its Representatives who have a need to
know such information for the purpose of effecting the terms and conditions of
this Agreement and who have entered into an agreement with the Receiving Party
with confidentiality restrictions materially equivalent to those contained
herein. The Receiving Party shall be responsible for the breach of this
Agreement by any of its Representatives. The Receiving Party will protect the
Disclosing Party’s Confidential Information using the same degree of care that
it uses to protect its own information of like import, but in no event with less
than a commercially reasonable standard of care.

(c) Exceptions. Confidential Information shall not include, and this Agreement
imposes no obligations with respect to, information that:

 

  (i)

is or becomes part of the public domain other than by disclosure by a party in
violation of this Agreement;

 

  (ii)

was disclosed to a party prior to the effective date of this Agreement without a
duty of confidentiality;

 

  (iii)

is independently developed by a party outside of this Agreement and without
reference to or reliance on any Confidential Information of the other party; or

 

  (iv)

was obtained from a third party not known after reasonable inquiry to be under a
duty of confidentiality.

The foregoing exceptions shall not apply to any PII, which shall remain
confidential in all circumstances, except as required or permitted to be
disclosed by applicable law, statute, or regulation.

(d) Disclosure by Operation of Law. If either party is requested to disclose all
or any part of any Confidential Information under a subpoena, or inquiry issued
by a court of competent jurisdiction or by a judicial or administrative agency
or legislative body or committee, such party shall (i) to the extent permitted
by law, promptly notify the other party of the existence, terms and
circumstances surrounding such request; (ii) consult with the other party on the
advisability of taking legally available steps to resist or narrow such request
and cooperate with such Party on any steps it considers advisable; and (iii) if
disclosure of the Confidential Information is required or deemed advisable,
exercise commercially reasonable efforts to obtain an order, stipulation or
other reliable assurance that confidential treatment shall be accorded to such
portion of the Confidential Information to be disclosed. Each party shall
reimburse the other party for reasonable legal fees and expenses incurred in
connection with such party’s effort to comply with this section.

(e) Return of Confidential Information. Upon the request of the Disclosing
Party, the Receiving Party shall return all Confidential Information to the
Disclosing Party provided to it pursuant to this Agreement; provided, however,
(i) the Receiving Party shall be permitted to

 

   14    Asset Representations Review Agreement       (SDART 2019-2)



--------------------------------------------------------------------------------

retain copies of the Disclosing Party’s Confidential Information solely for
archival, audit, disaster recovery, legal and/or regulatory purposes, and
(ii) neither party will be required to search archived electronic back-up files
of its computer systems for the other party’s Confidential Information in order
to purge the other party’s Confidential Information from its archived files;
provided further, that any Confidential Information so retained will (x) remain
subject to the obligations and restrictions contained in this Agreement,
(y) will be maintained in accordance with the retaining party’s document
retention policies and procedures, and (z) the retaining party will not use the
retained Confidential Information for any other purpose.

(f) Remedies. The parties agree that an actual or threatened breach of this
Section by it or its Representatives may cause irreparable damage to the
Disclosing Party and that damages may not be an adequate remedy for any such
breach. Accordingly, each party shall be entitled to seek injunctive relief to
restrain any such breach, threatened or actual, without the necessity of posting
bond, in addition to any other remedies available to such party at law or in
equity.

Section 7.02 Safeguarding Personally Identifiable Information.

(a) Definition. “Personally Identifiable Information”, or “PII”, means
information in any format about an identifiable individual, including, name,
address, phone number, e-mail address, account number(s), identification
number(s), any other actual or assigned attribute associated with or
identifiable to an individual and any information that when used separately or
in combination with other information could identify an individual, as further
described in § 501(b) of the Gramm-Leach-Bliley Act and the Interagency
Guidelines Establishing Standards for Safeguarding Customer Information (12
C.F.R. Section 208, Appendix D-2) (collectively, the “Privacy Laws”), that is
provided or made available to the Asset Representations Reviewer pursuant to
this Agreement.

(b) Non-Disclosure. To the extent the Asset Representations Reviewer receives
Personally Identifiable Information in the performance its obligations
hereunder, the Asset Representations Reviewer agrees that it will not disclose
or use any Personally Identifiable Information except (i) to the extent
necessary to carry out its obligations under the Agreement and for no other
purpose; or (ii) as may be required by valid operation of law.

(c) Safeguards. To the extent the Asset Representations Reviewer receives
Personally Identifiable Information in the performance of services under this
Agreement, the Asset Representations Reviewer represents and warrants that it
has, and will continue to have adequate administrative, technical, and physical
safeguards: (i) to ensure the security and confidentiality of Personally
Identifiable Information; (ii) to protect against any anticipated threats or
hazards to the security or integrity of Personally Identifiable Information; and
(iii) to protect against unauthorized acquisition of, access to or use of
Personally Identifiable Information which could result in a “breach” as that
term is defined under applicable Privacy Laws.

(d) Information. The Asset Representations Reviewer agrees to provide the Issuer
and the Sponsor with information regarding its privacy and information security
systems, policies and procedures as the Issuer may reasonably request relating
to compliance with this Agreement and applicable Privacy Laws. The Asset
Representations Reviewer agrees to provide

 

   15    Asset Representations Review Agreement       (SDART 2019-2)



--------------------------------------------------------------------------------

training in the Privacy Laws and the Asset Representations Reviewer’s
information security policies to all personnel whose duties pursuant to this
Agreement could bring them in contact with Personally Identifiable Information.

(e) Breach. In the event of any actual or apparent theft, unauthorized use or
disclosure of any Personally Identifiable Information, the Asset Representations
Reviewer will commence all reasonable efforts to investigate and correct the
causes and remediate the results thereof, and as soon as practicable following
discovery of any such event, provide the Issuer and the Sponsor notice thereof,
and such further information and assistance as may be reasonably requested.

ARTICLE VIII.

OTHER MATTERS PERTAINING TO THE ISSUER

Section 8.01 Termination of this Agreement.

This Agreement will terminate, except for obligations under Section 5.03,
Section 5.04, Section 9.13 and Article VII, on the earlier of (a) the payment in
full of all outstanding Notes and the satisfaction and discharge of the
Indenture and (b) the date the Issuer is terminated under the Trust Agreement.

Section 8.02 Limitation of Liability. It is expressly understood and agreed by
the parties that (a) this document is executed and delivered by Wilmington
Trust, National Association, not individually or personally, but solely as Owner
Trustee of the Issuer, in the exercise of the powers and authority conferred and
vested in it, pursuant to the Trust Agreement, (b) each of the representations,
warranties, covenants, undertakings and agreements herein made on the part of
the Issuer is made and intended not as personal representations, warranties,
covenants undertakings and agreements by Wilmington Trust, National Association,
but is made and intended for the purpose of binding only the Issuer, (c) nothing
herein contained shall be construed as creating any liability on Wilmington
Trust, National Association, individually or personally, to perform any covenant
either expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any person claiming by, through or
under the parties hereto, (d) Wilmington Trust, National Association has made no
investigation as to the accuracy or completeness of any representations or
warranties made by the Issuer or any other Person in this Agreement and
(e) under no circumstances shall Wilmington Trust, National Association be
personally liable for the payment of any indebtedness, indemnities or expenses
of the Issuer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Issuer under this
Agreement or under the Notes or any of the other Transaction Documents or in any
of the certificates, notices or agreements delivered pursuant thereto, as to all
of which recourse shall be had solely to the assets of the Issuer.

ARTICLE IX.

MISCELLANEOUS PROVISIONS

 

   16    Asset Representations Review Agreement       (SDART 2019-2)



--------------------------------------------------------------------------------

Section 9.01 Amendment.

(a) Any term or provision of this Agreement may be amended by the Sponsor, the
Servicer and the Asset Representations Reviewer without the consent of the
Indenture Trustee, any Noteholder, the Issuer, the Owner Trustee or any other
Person subject to the satisfaction of one of the following conditions:

(i) the Sponsor or the Servicer delivers an Opinion of Counsel to the Indenture
Trustee to the effect that such amendment will not materially and adversely
affect the interests of the Noteholders; or

(ii) the Rating Agency Condition is satisfied with respect to such amendment and
the Sponsor or the Servicer notifies the Indenture Trustee in writing that the
Rating Agency Condition is satisfied with respect to such amendment;

provided, that no amendment pursuant to this Section 9.01(a) shall be effective
which affects the rights, protections or duties of the Indenture Trustee or the
Owner Trustee without the prior written consent of such Person.

(b) This Agreement may also be amended from time to time by the Sponsor, the
Servicer and the Asset Representations Reviewer, with the consent of the Holders
of Notes evidencing not less than a majority of the aggregate principal balance
of the Controlling Class, for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Agreement or
of modifying in any manner the rights of the Noteholders, provided, that no
amendment pursuant to this Section 9.01(b) shall be effective which affects the
rights, protections or duties of the Indenture Trustee or the Owner Trustee
without the prior written consent of such Person. It will not be necessary for
the consent of Noteholders to approve the particular form of any proposed
amendment or consent, but it will be sufficient if such consent approves the
substance thereof. The manner of obtaining such consents (and any other consents
of Noteholders provided for in this Agreement) and of evidencing the
authorization of the execution thereof by Noteholders will be subject to such
reasonable requirements as the Indenture Trustee may prescribe, including the
establishment of record dates pursuant to the Depository Agreement.

(c) Any term or provision of this Agreement may also be amended from time to
time by the Sponsor, the Servicer and the Asset Representations Reviewer for the
purpose of conforming the terms of this Agreement to the description thereof in
the Prospectus or, to the extent not contrary to the Prospectus, to the
description thereof in an offering memorandum with respect to the 144A Notes or
the Certificates without the consent of the Indenture Trustee, any Noteholder,
the Issuer, the Owner Trustee or any other Person, provided, however, that the
Sponsor, the Servicer and the Asset Representations Reviewer shall provide
written notification of the substance of such amendment to the Indenture
Trustee, the Issuer and the Owner Trustee and promptly after the execution of
such amendment, the Sponsor and the Servicer shall furnish a copy of such
amendment to the Indenture Trustee, the Issuer and the Owner Trustee.

(d) Prior to the execution of any amendment or consent pursuant to this
Section 9.01, the Sponsor shall provide written notification of the substance of
such amendment to each Rating

 

   17    Asset Representations Review Agreement       (SDART 2019-2)



--------------------------------------------------------------------------------

Agency; and promptly after the execution of any such amendment or consent, the
Sponsor shall furnish a copy of such amendment or consent to each Rating Agency
and the Indenture Trustee.

(e) Prior to the execution of any amendment to this Agreement, the Owner Trustee
and the Indenture Trustee shall be entitled to receive and conclusively rely
upon an Opinion of Counsel stating that the execution of such amendment is
authorized or permitted by this Agreement and that all conditions precedent to
the execution and delivery of such amendment have been satisfied. The Owner
Trustee and the Indenture Trustee may, but shall not be obligated to, enter into
any such amendment which adversely affects the Owner Trustee’s or the Indenture
Trustee’s, as applicable, own rights, duties or immunities under this Agreement.

Section 9.02 Notices, Etc. All demands, notices and communications hereunder
shall be in writing and shall be delivered or mailed by registered or certified
first-class United States mail, postage prepaid, hand delivery, prepaid courier
service, or by facsimile or by electronic transmission, and addressed in each
case as specified on Schedule I to the Sale and Servicing Agreement or at such
other address as shall be designated by any of the specified addressees in a
written notice to the other parties hereto. Delivery shall occur only upon
receipt or reported tender of such communication by an officer of the recipient
entitled to receive such notices located at the address of such recipient for
notices hereunder.

Section 9.03 Severability Clause.

This Agreement constitutes the entire agreement between the Asset
Representations Reviewer, the Issuer, Servicer, and the Sponsor. All prior
representations, statements, negotiations and undertakings with regard to the
subject matter hereof are superseded hereby.

If any term or provision of this Agreement or the application thereof to any
person or circumstance shall, to any extent, be invalid or unenforceable, the
remaining terms and provisions of this Agreement, or the application of such
terms or provisions to persons or circumstances other than those as to which it
is held invalid or unenforceable, shall not be affected thereby, and each term
and provision of this Agreement shall be valid and enforced to the fullest
extent permitted by law.

Section 9.04 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW, OTHER THAN SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS.

Section 9.05 Headings. The article and section headings hereof have been
inserted for convenience only and shall not be construed to affect the meaning,
construction or effect of this Agreement.

 

   18    Asset Representations Review Agreement       (SDART 2019-2)



--------------------------------------------------------------------------------

Section 9.06 Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.

Section 9.07 Waivers. No failure or delay on the part of the Sponsor, the
Servicer, the Asset Representations Reviewer, the Issuer or the Indenture
Trustee in exercising any power or right hereunder (to the extent such Person
has any power or right hereunder) shall operate as a waiver thereof, nor shall
any single or partial exercise of any such power or right preclude any other or
further exercise thereof or the exercise of any other power or right. No notice
to or demand on the any party hereto in any case shall entitle it to any notice
or demand in similar or other circumstances. No waiver or approval by either
party under this Agreement shall, except as may otherwise be stated in such
waiver or approval, be applicable to subsequent transactions. No waiver or
approval under this Agreement shall require any similar or dissimilar waiver or
approval thereafter to be granted hereunder.

Section 9.08 Entire Agreement. This Agreement contains a final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter thereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter thereof, superseding all prior
oral or written understandings. There are no unwritten agreements among the
parties.

Section 9.09 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.

Section 9.10 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement shall create and constitute the continuing obligations
of the parties hereto in accordance with its terms, and shall remain in full
force and effect until such time as the parties hereto shall agree.

Section 9.11 Cumulative Remedies. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

Section 9.12 Nonpetition Covenant. Each party hereto agrees that, prior to the
date which is one year and one day after payment in full of all obligations of
each Bankruptcy Remote Party in respect of all securities issued by any
Bankruptcy Remote Party (i) such party hereto shall not authorize any Bankruptcy
Remote Party to commence a voluntary winding-up or other voluntary case or other
Proceeding seeking liquidation, reorganization or other relief with respect to
such Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other Proceeding commenced against such Bankruptcy Remote Party, or to make a
general

 

   19    Asset Representations Review Agreement       (SDART 2019-2)



--------------------------------------------------------------------------------

assignment for the benefit of its creditors generally, any party hereto or any
other creditor of such Bankruptcy Remote Party, and (ii) such party shall not
commence, join with any other Person in commencing or institute with any other
Person, any Proceeding against such Bankruptcy Remote Party under any
bankruptcy, reorganization, liquidation or insolvency law or statute now or
hereafter in effect in any jurisdiction. This Section shall survive the
termination of this Agreement.

Section 9.13 Submission to Jurisdiction; Waiver of Jury Trial. Each of the
parties hereto hereby irrevocably and unconditionally:

(a) submits for itself and its property in any Proceeding relating to this
Agreement or any documents executed and delivered in connection herewith, or for
recognition and enforcement of any judgment in respect thereof, to the
nonexclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York and
appellate courts from any thereof;

(b) consents that any such Proceeding may be brought and maintained in such
courts and waives any objection that it may now or hereafter have to the venue
of such Proceeding in any such court or that such Proceeding was brought in an
inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such Proceeding may be effected by
mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such Person at its address determined
in accordance with Section 9.02 of this Agreement;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) to the extent permitted by applicable law, each party hereto irrevocably
waives all right of trial by jury in any Proceeding or counterclaim based on, or
arising out of, under or in connection with this Agreement, any other
Transaction Document, or any matter arising hereunder or thereunder.

Section 9.14 Third-Party Beneficiaries. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and permitted assigns and each of the Owner Trustee and the Indenture
Trustee shall be an express third-party beneficiary hereof and may enforce the
provisions hereof as if it were a party hereto. Except as otherwise provided in
this Section, no other Person will have any right hereunder.

 

   20    Asset Representations Review Agreement       (SDART 2019-2)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

SANTANDER CONSUMER USA INC. By:  

/s/ Corey Henry

  Name: Corey Henry   Title: Vice President SANTANDER DRIVE AUTO RECEIVABLES
TRUST 2019-2 By:   Wilmington Trust, National Association,   not in its
individual capacity but solely as Owner Trustee By:  

/s/ Lester E. Hendrix

  Name: Lester E. Hendrix   Title: Vice President CLAYTON FIXED INCOME SERVICES
LLC, as Asset Representations Reviewer By:  

/s/ Robert Harris

  Name: Robert Harris   Title: Secretary

 

   S-1    Asset Representations Review Agreement       (SDART 2019-2)



--------------------------------------------------------------------------------

EXHIBIT A

 

LOGO [g743903g0515081339736.jpg]

 

 

Santander Consumer USA Agreed Upon Procedures

Representation

 

  a)

Characteristics of Receivables

As of the Cut-Off Date (or such other date as may be specifically set forth
below), each Receivable:

(i) has been fully and properly executed or electronically authenticated by the
Obligor thereto;

(ii) either (A) has been originated by a Dealer to finance the retail sale by
that Dealer of the related Financed Vehicle and has been purchased by Santander
Consumer in accordance with the terms of a dealer agreement between Santander
Consumer and that Dealer, (B) has been originated by Santander Consumer or
(C) has been acquired by Santander Consumer in accordance with the terms of a
purchase agreement between the applicable originator and Santander Consumer;

(iii) as of the Closing Date, is secured by a first priority validly perfected
security interest in the Financed Vehicle in favor of the Originator, as secured
party, or all necessary actions have been commenced that would result in a first
priority security interest in the Financed Vehicle in favor of the Originator,
as secured party;

(iv) contains customary and enforceable provisions such that the rights and
remedies of the holder thereof are adequate for realization against the
collateral of the benefits of the security;

(v) provided, at origination, for level monthly payments which fully amortize
the initial Principal Balance over the original term; provided, that the amount
of the first or last scheduled payment may be different from the level payment
but in no event more than three times the level monthly payment;

(vi) provides for interest at the Contract Rate specified in the Schedule of
Receivables;

(vii) was originated in the United States and denominated in Dollars;

(viii) is secured by a new or used automobile, light-duty truck, SUV or van;

(ix) has a Contract Rate of at least 0.00%;

 

   Exh. A - 1    Asset Representations Review Agreement       (SDART 2019-2)



--------------------------------------------------------------------------------

LOGO [g743903g0515081339736.jpg]

 

 

Santander Consumer USA Agreed Upon Procedures

 

(x) had an original term to maturity of not more than 75 months and each
Receivable has a remaining term to maturity, as of the Cut-Off Date, of not more
than 75 months and not less than 4 months;

(xi) has an outstanding Principal Balance of at least $500.00 and no more than
$84,089.11;

(xii) has a final scheduled payment due on or before September 18, 2025;

(xiii) was not more than 30 days past due as of the Cut-Off Date;

(xiv) was not identified in the records of the Servicer as being the subject of
any pending bankruptcy or insolvency proceeding;

(xv) is not subject to a force-placed Insurance Policy on the related Financed
Vehicle;

(xvi) is a Simple Interest Receivable; and

(xvii) provides that a prepayment by the related Obligor will fully pay the
Principal Balance and accrued interest through the date of prepayment based on
the Receivable’s Contract Rate.

Documents

Retail Sale Contract

Title Documents

Receivable File

Schedule of Receivables

Servicing System/Data Tape

Procedures to be Performed

 

i)

Confirm the contract was signed or electronically authenticated by the obligor

 

ii)

Origination of the Receivable

a) Review the Retail Sale Contract and confirm that Santander Consumer USA or
another Approved Party is listed as the Assignee within the Assignment Section.1

 

iii)

Security Interest Enforcement

 

1 

“Approved Party” means a party specified as an “Approved Party” on the list of
Approved Parties provided by Santander Consumer to Clayton.

 

   Exh. A - 2    Asset Representations Review Agreement       (SDART 2019-2)



--------------------------------------------------------------------------------

LOGO [g743903g0515081339736.jpg]

 

 

Santander Consumer USA Agreed Upon Procedures

 

  a)

Confirm the title documents show Santander Consumer USA or another Approved
Party as the first lienholder

 

  b)

Review the servicing system and confirm the Pool ID in the system matches the
Pool ID for the transaction related to the deal

 

iv)

Customary and Enforceable Provisions

 

  a)

Confirm the Contract form number is listed on the Approved Contract Form List2

 

v)

Fully Amortizing Payment Schedule

 

  a)

Confirm all payments are equivalent with the possible exception that the first
and last payments may be different from the level monthly payment

 

  I)

If the first and last payments are different from the level monthly payment,
confirm that these payments are no more than three times the level monthly
payment amount

 

  b)

Review the Truth in Lending section of the Retail Sale Contract and calculate
the product of the Amount of Payments with the Number of Payments and confirm
that this amount is equal to the Total of Payments

 

vi)

Provides for Interest at the Contract Rate

 

  a)

Review the Schedule of Receivables and confirm that the stated rate is equal to
the APR as shown in the Federal Truth in Lending section of the Retail Sale
Contract

 

vii)

Origination of the Receivable

 

  a)

Review the Retail Sale Contract and confirm the Dealer address is in the United
States

 

  b)

Review the Retail Sale Contract and confirm that the amounts stated within the
Truth in Lending section are denominated in US dollars

 

viii)

Condition, Make and Model of Financed Vehicle

 

  a)

Review the New/Used section of the Retail Sale Contract and confirm that the
Financed Vehicle is stated to be new or used

 

  b)

Review the “Year and Make” and “Model” sections of the Retail Sale Contract and
confirm that the Financed Vehicle constitutes a light-duty truck or van

 

ix)

Contract Annual Percentage Rate

 

  a)

Review the Federal Truth in Lending Section of the Retail Sale Contract and
Confirm that the Annual Percentage Rate is greater than the minimum allowed
percentage rate

 

x)

Remaining Maturity Date

 

  a)

Confirm that the Number of Payments section within the Truth in Lending section
of the Retail Sale Contract indicates a number of payments that does not exceed
the maximum allowable number of payments

 

  b)

Review the Data Tape and confirm that the remaining term to maturity is within
the stated allowable limits

 

xi)

Outstanding Principal Balance

 

 

2 

“Approved Contract Form List” means a list of Approved Contract Forms provided
by Santander Consumer to Clayton.

 

   Exh. A - 3    Asset Representations Review Agreement       (SDART 2019-2)



--------------------------------------------------------------------------------

LOGO [g743903g0515081339736.jpg]

 

 

Santander Consumer USA Agreed Upon Procedures

 

  a)

Review the Data and confirm that the Unpaid Principal Balance as of the Cutoff
Date is within the stated allowable limits

 

xii)

Final Scheduled Payment Date

 

  a)

Review the Data Tape and confirm that the Final Scheduled Payment Due Date will
occur on or before the latest allowable final payment date

 

xiii)

Days Past Due

 

  a)

Review the data file and confirm the Receivable was not more than 30 days past
due as of the Cutoff Date

 

xiv)

Bankruptcy

 

  a)

Review the Receivable File and any applicable servicing notes and confirm there
is no indication of pending bankruptcy or insolvency proceedings

 

xv)

Force Place Insurance

 

  a)

Review the servicing system and confirm the Receivable did not have Force Place
Insurance as of the Cutoff Date

 

xvi)

Simple Interest Receivable

 

  a)

Confirm the Contract is a Simple Interest Contract

 

  b)

Review the payment history and confirm the first payment was appropriately
applied to principal and interest

 

xvii)

Prepayment

 

  a)

Confirm the contract contains the appropriate Prepayment Disclosures

 

xviii)

If sections i through xvii are confirmed, then Test Pass

 

 

   Exh. A - 4    Asset Representations Review Agreement       (SDART 2019-2)



--------------------------------------------------------------------------------

LOGO [g743903g0515081339736.jpg]

 

 

Santander Consumer USA Agreed Upon Procedures

 

Representation

 

  b)

Compliance with Law

The Receivable complied at the time it was originated or made in all material
respects with all requirements of applicable federal, state and local laws, and
regulations thereunder, except where the failure to comply (i) was remediated or
cured in all material respects prior to the Cut-Off Date or (ii) would not
render such Receivable unenforceable or create liability for the Purchaser or
the Issuer, as assignee of such Receivable.

Document

Retail Sale Contract

Servicing System/Data Tape

Approved Contract Form List

Procedures to be Performed

 

i)

Confirm the Contract Form number and revision date are on the Approved Contract
Form List

 

ii)

Confirm the Contract is complete

 

  a)

Confirm that all lines in the contract are filled out appropriately

 

  b)

Confirm the Name and address of Creditor, APR, Finance Charge, Amount of
Payments, Total of Payments and Total Sale Price are properly filled out

 

  c)

Confirm all lines on the contract are completed or properly left blank

 

iii)

Confirm the Amount Financed is correctly calculated

 

  a)

Calculate the Amount Financed using the Cash Price, Total Down Payment and Total
Amount Paid on Buyer’s Behalf

 

  b)

Confirm the Calculated Amount Financed matches the Amount Financed as stated
within the Truth in Lending section of the Contract

 

iv)

Confirm the Total Sale Price is correctly calculated

 

  a)

Calculate the Total Sale Price by taking the difference of the Total of Payments
as stated within the Truth in Lending section and the Total Down Payment as
stated within the Itemization of Amount Financed

 

  b)

Confirm the Calculated Total Sale Price matches the Total Sale Price as stated
within the Truth in Lending section of the Contract

 

v)

Confirm the Total of Payments is correctly calculated

 

  a)

Calculate the Total of Payments by taking the product of the Number of Payments
and Amount of Payments as stated within the Truth in Lending section of the
Contract

 

   Exh. A - 5    Asset Representations Review Agreement       (SDART 2019-2)



--------------------------------------------------------------------------------

LOGO [g743903g0515081339736.jpg]

 

 

Santander Consumer USA Agreed Upon Procedures

 

  b)

Confirm the Calculated Total of Payments from step (a) is equal to the Total of
Payments as stated within the Truth in Lending section of the Contract

 

  c)

Calculate the Total of Payment by taking the sum of the Finance Charge and
Amount Financed as stated within the Truth in Lending section of the Contract

 

  d)

Confirm the Calculated Total of Payments from step (c) is equal to the Total of
Payments as stated within the Truth in Lending section of the Contract

 

vi)

Confirm the APR is correctly calculated

 

  a)

Calculate the APR using information within the Truth in Lending section of the
Contract

 

  b)

Confirm the Calculated APR is within an acceptable range of the APR as stated
within the Truth in Lending Section of the Contract

 

vii)

Confirm the first payment due date as stated within the When Payments are Due
section of the Truth in Lending section of the Contract is within an acceptable
timeframe of the Contract Date

 

viii)

If Steps i through vii are confirmed, then Test Pass

 

   Exh. A - 6    Asset Representations Review Agreement       (SDART 2019-2)



--------------------------------------------------------------------------------

LOGO [g743903g0515081339736.jpg]

 

 

Santander Consumer USA Agreed Upon Procedures

 

Representation

 

  c)

Binding Obligation

The Receivable constitutes the legal, valid and binding payment obligation in
writing of the related Obligor, enforceable by the holder thereof in accordance
with its terms, except (i) as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, liquidation or other similar laws and
equitable principles relating to or affecting the enforcement of creditors’
rights generally and (ii) as such Receivable may be modified by the application
after the Cut-Off Date of the Servicemembers Civil Relief Act, as amended, to
the extent applicable to the related Obligor.

Documents

Retail Sale Contract

Procedures to be Performed

 

i)

Confirm the Contract Form number is on the Approved Contract Form List.

 

ii)

Confirm the borrower and co-borrower (if applicable) signed the contract

 

iii)

If Steps i and ii are confirmed, then Test Pass

 

   Exh. A - 7    Asset Representations Review Agreement       (SDART 2019-2)



--------------------------------------------------------------------------------

LOGO [g743903g0515081339736.jpg]

 

 

Santander Consumer USA Agreed Upon Procedures

 

Representation

 

  d)

Receivable in Force

The Receivable has not been satisfied, subordinated or rescinded nor do the
records of the Servicer indicate that the related Financed Vehicle has been
released from the lien of such Receivable in whole or in part.

Documents

Servicing System/Data Tape

Title Documents

Procedures to be Performed

i) Confirm the Receivable exists on the Servicing System as an active Receivable

ii) Confirm the title documents show Santander Consumer USA or another Approved
Party as the first lienholder

iii) If Steps i and ii are confirmed, then Test Pass

 

   Exh. A - 8    Asset Representations Review Agreement       (SDART 2019-2)



--------------------------------------------------------------------------------

LOGO [g743903g0515081339736.jpg]

 

 

Santander Consumer USA Agreed Upon Procedures

 

Representation

 

  e)

No Default; No Waiver

Except for payment delinquencies continuing for a period of not more than 30
days as of the Cut-Off Date, the records of the Servicer did not disclose that
any default, breach, violation or event permitting acceleration under the terms
of the Receivable existed as of the Cut-Off Date or that any continuing
condition that with notice or lapse of time, or both, would constitute a
default, breach, violation or event permitting acceleration under the terms of
the Receivable had arisen as of the Cut-Off Date and the Seller has not waived
any of the foregoing.

Documents

Receivable File

Servicing System/Data Tape

Procedures to be Performed

 

i)

Confirm there is no indication of a default, breach, violation or event that
would permit acceleration under the terms of the Receivable except for payment
default within 30 days of the Cut-Off Date

 

ii)

Confirm that no continuing condition would constitute a default, breach,
violation or event permitting acceleration under the terms of the Receivable

 

iii)

If Steps (i) and (ii) are confirmed, then Test Pass

 

   Exh. A - 9    Asset Representations Review Agreement       (SDART 2019-2)



--------------------------------------------------------------------------------

LOGO [g743903g0515081339736.jpg]

 

 

Santander Consumer USA Agreed Upon Procedures

 

Representation

 

  f)

Insurance

The Receivable requires that the Obligor thereunder obtain physical damage
insurance covering the related Financed Vehicle.

Documents

Retail Sale Contract

Procedures to be Performed

 

i)

Confirm the Retail Sale Contract contains language that required the Obligor to
obtain and maintain insurance against physical damage to the Financed Vehicle

 

ii)

If confirmed, then Test Pass

 

   Exh. A - 10    Asset Representations Review Agreement       (SDART 2019-2)



--------------------------------------------------------------------------------

LOGO [g743903g0515081339736.jpg]

 

 

Santander Consumer USA Agreed Upon Procedures

 

Representation

 

  g)

No Government Obligor

The Obligor on the Receivable is not the United States of America or any state
thereof or any local government, or any agency, department, political
subdivision or instrumentality of the United States of America or any state
thereof or any local government.

Documents

Retail Sale Contract

Procedures to be Performed

 

i)

Review the buyer section on the Contract and confirm a person’s or business name
is reported

 

ii)

If the buyer section on the Contract does not report a person’s or business
name, confirm internet search results do not indicate the buyer to be a
government agency, department, political subdivision or instrumentality.

 

iii)

If (i) and (ii) are confirmed, then Test Pass

 

   Exh. A - 11    Asset Representations Review Agreement       (SDART 2019-2)



--------------------------------------------------------------------------------

LOGO [g743903g0515081339736.jpg]

 

 

Santander Consumer USA Agreed Upon Procedures

 

Representation

 

  h)

Assignment

No Receivable has been originated in, or is subject to the laws of, any
jurisdiction under which the sale, transfer, assignment, contribution,
conveyance or pledge of such Receivable would be unlawful, void, or voidable.

Documents

Retail Sale Contract

Receivable File

Servicing System

Procedures to be Performed

 

i)

Confirm the Retail Sale Contract was completed on a contract form included in
the Approved Contract Form List

 

ii)

If Step (i) is confirmed, then Test Pass

 

   Exh. A - 12    Asset Representations Review Agreement       (SDART 2019-2)



--------------------------------------------------------------------------------

LOGO [g743903g0515081339736.jpg]

 

 

Santander Consumer USA Agreed Upon Procedures

 

Representation

 

  i)

Good Title

As of the Closing Date and immediately prior to the sale and transfer
contemplated in the Purchase Agreement and the Sale and Servicing Agreement,
Santander Consumer had good and marketable title to and was the sole owner of
each Receivable free and clear of all Liens created by Santander Consumer
(except any Lien which will be released prior to assignment of such Receivable
thereunder), and, immediately upon the sale and transfer thereof, the Issuer
will have good and marketable title to each Receivable, free and clear of all
Liens created by Santander Consumer (other than Permitted Liens).

Documents

Title Documents

Procedures to be Performed

 

i)

Confirm the title documents show Santander Consumer USA or another Approved
Party as the first lienholder

 

ii)

Review the servicing system and confirm the Pool ID in the system matches the
Pool ID for the transaction related to the deal

 

iii)

If (i) and (ii) are confirmed, then Test Pass

 

   Exh. A - 13    Asset Representations Review Agreement       (SDART 2019-2)



--------------------------------------------------------------------------------

LOGO [g743903g0515081339736.jpg]

 

 

Santander Consumer USA Agreed Upon Procedures

 

Representation

 

  j)

Characterizations of Receivables

Each Receivable constitutes either “tangible chattel paper”, “electronic chattel
paper”, an “account”, an “instrument”, or a “general intangible”, each as
defined in the UCC.

Documents

Contract

Title Documents

Approved Contract Form List

Procedures to be Performed

 

i)

Confirm the Contract form number is on the Approved Contract Form List

 

ii)

Confirm the Amount Financed as reported on the Contract is greater than zero

 

iii)

Confirm there is documentation of a lien against the financed vehicle

 

iv)

If tests (i) through (iii) are confirmed, then Test Pass

 

   Exh. A - 14    Asset Representations Review Agreement       (SDART 2019-2)



--------------------------------------------------------------------------------

LOGO [g743903g0515081339736.jpg]

 

 

Santander Consumer USA Agreed Upon Procedures

 

Representation

 

  k)

One Original

There is only one executed original, electronically authenticated original or
authoritative copy of the Contract (in each case within the meaning of the UCC)
related to each Receivable.

Documents

Contract

Procedures to be Performed

 

i)

Confirm there is a final version of the Contract available for review

 

ii)

Confirm the Contract was signed by the buyer(s) and the Dealer

 

iii)

If (i) and (ii) are confirmed, then Test Pass

 

 

   Exh. A - 15    Asset Representations Review Agreement       (SDART 2019-2)



--------------------------------------------------------------------------------

LOGO [g743903g0515081339736.jpg]

 

 

Santander Consumer USA Agreed Upon Procedures

 

Representation

 

  l)

No Defenses

The records of the Servicer do not reflect any material facts which have not
been remediated or cured which would constitute the basis for any right of
rescission, offset, claim, counterclaim or defense with respect to such
Receivable or the same being asserted or threatened with respect to such
Receivable.

Documents

Receivable File

Procedures to be Performed

 

i)

Review the Receivable File and servicing system and confirm there is no evidence
of litigation or other attorney involvement as of the Cut-Off Date.

 

ii)

If confirmed, then Test Pass.

 

   Exh. A - 16    Asset Representations Review Agreement       (SDART 2019-2)



--------------------------------------------------------------------------------

LOGO [g743903g0515081339736.jpg]

 

 

Santander Consumer USA Agreed Upon Procedures

 

Representation

 

  m)

Early Payments

The Obligor on the Receivable has made, or will make, the first two monthly
payments under such Receivable.

Documents

Servicing System/Data Tape

Procedures to be Performed

 

i)

Confirm that there is no indication that the Obligor did not make the first two
monthly payments on the Receivable by verifying that the payments made field in
the Data Tape is at least two as of the Review Date.

 

ii)

If Step i is confirmed, then Test Pass.

 

   Exh. A - 17    Asset Representations Review Agreement       (SDART 2019-2)